Citation Nr: 1760527	
Decision Date: 12/28/17    Archive Date: 01/02/18

DOCKET NO.  11-10 083	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.  

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for hypertension.  

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities.  

5.  Entitlement to an initial rating for posttraumatic stress disorder (PTSD) in excess of 30 percent, prior to April 12, 2011, and in excess of 70 percent thereafter.  

6.  Entitlement to an effective date for the grant of a total disability rating based upon individual unemployability (TDIU), prior to April 12, 2011.  



REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1970.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2010 and August 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In a February 2010 service connection was granted for PTSD, and the Veteran appealed the initial 30 percent rating assigned.  In an October 2015 rating decision, the rating for PTSD was increased to 70 percent, effective April 12, 2011.  As the increase did not satisfy the appeal in full, the issue remained on appeal.  

In a June 2017 rating decision, entitlement to a TDIU, which is part and parcel of the increased rating claim on appeal, was granted, and an October 2017 rating decision reflects the effective date assigned for the grant is April 12, 2011.  Thus, the issue is reflected on the title page.  

In November 2017, the Veteran withdrew his request for a Board hearing.  


FINDING OF FACT

In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of this appeal is requested.
CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, in November 2017, the Veteran returned an Appeals Satisfaction form indicating he wanted to withdraw all remaining issues (and cancel the scheduled Board hearing).  Thus, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.  


ORDER

The appeal is dismissed.




		
RYAN T. KESSEL
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


